Case: 17-60731      Document: 00514625005         Page: 1    Date Filed: 08/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                                August 31, 2018
                                     17-60731
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk


REBECCA E. HENRY; ELIZABETH HENRY; DOCTOR JIMMY WILEY;
BEVERLY DAVIS; BARBARA RINGO; JOSEPHINE P. RHYMES; RENA
BUTLER; JEFFREY GOODEN; CHUCK ESPY; ROBERT JACKSON

                                                 Plaintiffs - Appellants
v.

CLARKSDALE MUNICIPAL SEPARATE SCHOOL DISTRICT

                                                 Defendant - Appellee



                  Appeals from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 2:64-CV-28


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The court has considered this appeal in light of the district court’s
opinion denying a TRO and preliminary injunction request to stop the
formation of a charter school. The plaintiffs contend the school, authorized by
state law, must have the court’s approval pursuant to a longstanding
desegregation decree covering the Clarksdale Municipal School District.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60731    Document: 00514625005     Page: 2   Date Filed: 08/31/2018



                                No. 17-60731
Appellants’ brief fails to grapple with several deficiencies found by the trial
court, including the fact that necessary state party defendants were not joined
in the litigation and that the school district, although a nominal defendant, is
not adverse to their position and likewise vigorously disagrees with the charter
school’s formation. (The district has not even filed a brief as “appellee.”) The
district court also questioned whether plaintiffs had been injured so as to
confer standing to object to the charter school and whether, in light of the
absence of party defendants, they could obtain “redress” for standing purposes.
The court’s other reasons for its order are immaterial here, because these
deficiencies are dispositive. The judgment of the district court denying relief
is AFFIRMED.
      Consequently, plaintiffs’ motions in this court for attorneys’ fees and
“reactivation of the Bi-Racial Committee” in Clarksdale, Mississippi, are
DENIED.




                                       2